Exhibit 10.1
Community Bankers Trust Corporation
2009 Stock Incentive Plan
     1. Purpose and Effective Date.
          (a) The purpose of the Community Bankers Trust Corporation 2009 Stock
Incentive Plan (the “Plan”) is to further the long-term stability and financial
success of Community Bankers Trust Corporation (the “Company”) by attracting and
retaining personnel, including employees or directors, through the use of stock
incentives. The Company believes that ownership of Company Stock will stimulate
the efforts of those persons upon whose judgment, interest and efforts the
Company is and will be largely dependent for the successful conduct of its
business and will further the identification of those persons’ interests with
the interests of the Company’s stockholders.
          (b) The Plan was adopted by the Board of Directors of the Company on
April 30, 2009, and shall be effective such date, subject to the approval of the
Plan by the Company’s stockholders.
     2. Definitions.
          (a) Act. The Securities Exchange Act of 1934, as amended.
          (b) Applicable Withholding Taxes. The aggregate amount of federal,
state and local income and payroll taxes that the Company is required to
withhold (based on the minimum applicable statutory withholding rates) in
connection with any exercise of an Option or the award, lapse of restrictions or
payment with respect to Restricted Stock.
          (c) Award. The award of an Option, Restricted Stock, Stock
Appreciation Right or Other Stock-Based Award under the Plan.
          (d) Board. The Board of Directors of the Company.
          (e) Cause. Dishonesty, fraud, misconduct, incompetence, negligence,
breach of a material fiduciary duty, material breach of an agreement with the
Company, unauthorized use or disclosure of confidential information or trade
secrets, or conviction or confession of a crime punishable by law (except minor
violations), in each case as determined by the Committee, which determination
shall be binding. Notwithstanding the foregoing, if “Cause” is defined in an
employment agreement between a Participant and the Company, “Cause” shall have
the meaning assigned to it in such agreement.
          (f) Change in Control.
     (i) The acquisition by any Person (as defined below) of beneficial
ownership of more than 25% of the total fair market value or total voting power

 



--------------------------------------------------------------------------------



 



of the stock of the Company;
     (ii) Individuals who constitute the Board on the effective date of this
Plan (the “Incumbent Board”) cease to constitute at least a majority of the
Board, provided that any director whose nomination was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board;
     (iii) The Company consummates a reorganization, merger, share exchange or
consolidation (a “Reorganization”), provided that no change in control will be
deemed to have occurred in connection with any Reorganization involving a
corporation or entity owned or proposed to be owned, directly or indirectly, by
stockholders of the Company if the stockholders’ ownership of the total voting
power of the corporation or entity resulting from such transaction constitutes
at least a majority of the ownership of the total voting power of the resulting
entity and at least a majority of the members of the board of directors of the
resulting entity were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such transaction;
     (iv) Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company, or of the sale or other disposition of all or
substantially all of the assets of the Company.
     (v) For purposes of this Section 2(f), “Person” means any individual,
entity or group (within the meaning of Section 13(d)(3) of the Act), other than
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated company, and “beneficial ownership” has the meaning
given the term in Rule 13d-3 under the Act.
     (g) Code. The Internal Revenue Code of 1986, as amended.
     (h) Committee. The Committee appointed to administer the Plan pursuant to
Plan Section 16, or if no such Committee has been appointed, the Board.
     (i) Company. Community Bankers Trust Corporation, a Delaware corporation.
     (j) Company Stock. Common stock of the Company. If the par value of the
Company Stock is changed, or in the event of a change in the capital structure
of the Company (as provided in Section 14 below), the shares resulting from such
a change shall be deemed to be Company Stock within the meaning of the Plan.
     (k) Date of Grant. The effective date of an Award granted by the Committee.

 



--------------------------------------------------------------------------------



 



          (l) Disability or Disabled. As to an Incentive Stock Option, a
Disability within the meaning of Code Section 22(e)(3). As to all other Awards,
the Committee shall determine whether a Disability exists and such determination
shall be conclusive.
          (m) Fair Market Value.
     (i) If the Company Stock is listed on any established stock exchange, its
Fair Market Value shall be the closing price for such stock on the Date of Grant
as reported by such exchange, or, if there are no trades on such date, the value
shall be determined as of the last preceding day on which the Company Stock was
traded.
     (ii) If the Company Stock is not publicly traded, the Fair Market Value
shall be determined by the Committee using any reasonable method in good faith.
     (iii) Fair Market Value shall be determined as of the Date of Grant
specified in the Award.
          (n) Incentive Stock Option. An Option intended to meet the
requirements of, and qualify for favorable federal income tax treatment under,
Code Section 422.
          (o) Nonstatutory Stock Option. An Option that does not meet the
requirements of Code Section 422, or that is otherwise not intended to be an
Incentive Stock Option and is so designated.
          (p) Option. A right to purchase Company Stock granted under the Plan,
at a price determined in accordance with Section 6 of the Plan.
          (q) Other Stock-Based Awards. Other types of equity-based or
equity-related Awards not otherwise described by the terms of the plan.
          (r) Participant. Any individual who is granted an Award under the
Plan.
          (s) Related Option. An Option with respect to which a Stock
Appreciation Right has been granted.
          (t) Restricted Stock. Company Stock awarded upon the terms and subject
to the restrictions set forth in Section 8 below.
          (u) Rule 16b-3. Rule 16b-3 promulgated under the Act, including any
corresponding subsequent rule or any amendments to Rule 16b-3 enacted after the
effective date of the Plan.
          (v) Stock Appreciation Right or SAR. An Award, designated as a stock
appreciation right, granted to a Participant under the Plan as provided in
Section 9.

 



--------------------------------------------------------------------------------



 



          (w) 10% Stockholder. A person who owns, directly or indirectly, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary of the Company. Indirect
ownership of stock shall be determined in accordance with Code Section 424(d).
     3. General. Awards of Options or Restricted Stock may be granted under the
Plan. Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options.
     4. Stock.
          (a) Subject to Section 14 of the Plan, there shall be reserved for
issuance under the Plan an aggregate of 2,650,000 shares of Company Stock, which
may include authorized, but unissued, shares. Shares allocable to Options
granted under the Plan that expire or otherwise terminate unexercised and shares
that are forfeited pursuant to restrictions on Restricted Stock awarded under
the Plan may again be subjected to an Award under this Plan. For purposes of
determining the number of shares that are available for Awards under the Plan,
such number shall include the number of shares surrendered by a Participant or
retained by the Company (i) in connection with the exercise of an Option or
(ii) in payment of Applicable Withholding Taxes.
          (b) Subject to adjustment as provided in Section 14, no more than an
aggregate of 1,500,000 shares of Company Stock may be issued pursuant to the
exercise of Incentive Stock Options granted under the Plan (including shares
issued pursuant to the exercise of Incentive Stock Options that are the subject
of disqualifying dispositions within the meaning of Sections 421, 422 and 423 of
the Code).
          (c) The maximum number of shares with respect to which Awards may be
granted in any calendar year to any employee during such calendar year shall be
500,000 shares.
     5. Eligibility.
          (a) Any employee or director of the Company (including an employee or
director of a subsidiary or affiliate of the Company) or consultant retained by
the Company or any of its subsidiaries who, in the judgment of the Committee,
has contributed or can be expected to contribute to the profits or growth of the
Company is eligible to become a Participant. The Committee shall have the power
and complete discretion, as provided in Section 16, to select eligible
Participants and to determine for each Participant the terms, conditions and
nature of the Award and the number of shares to be allocated as part of the
Award; provided, however, that any Award made to a member of the Committee must
be approved by the Board. The Committee is expressly authorized to make an Award
to a Participant conditioned on the surrender for cancellation of an existing
Award.
          (b) The grant of an Award shall not obligate the Company to pay an
employee any particular amount of remuneration, to continue the employment of
the employee after the grant, or to make further grants to the employee at any
time thereafter.

 



--------------------------------------------------------------------------------



 



          (c) Non-employee directors shall not be eligible to receive the Award
of an Incentive Stock Option.
     6. Stock Options.
          (a) Whenever the Committee deems it appropriate to grant Options,
notice shall be given to the Participant stating the number of shares for which
Options are granted, the exercise price per share, whether the options are
Incentive Stock Options or Nonstatutory Stock Options, and the conditions to
which the grant and exercise of the Options are subject. This notice, when duly
accepted in writing by the Participant, shall become a stock option agreement
between the Company and the Participant.
          (b) The Committee shall establish the exercise price of Options. The
exercise price of an Incentive Stock Option shall be not less than 100% of the
Fair Market Value of such shares on the Date of Grant, provided that if the
Participant is a 10% Stockholder, the exercise price of an Incentive Stock
Option shall not be less than 110% of the Fair Market Value of such shares on
the Date of Grant. The exercise price of Nonstatutory Stock Option Awards
intended to be performance-based for purposes of Code Section 162(m) shall not
be less than 100% of the Fair Market Value of such shares on the Date of Grant.
          (c) Subject to subsection (d) below, Options may be exercised in whole
or in part at such times as may be specified by the Committee in the
Participant’s stock option agreement. The Committee may impose such vesting
conditions and other requirements as the Committee deems appropriate, and the
Committee may include such provisions regarding a Change in Control as the
Committee deems appropriate.
          (d) The Committee shall establish the term of each Option in the
Participant’s stock option agreement. The term of an Incentive Stock Option
shall not be longer than ten years from the Date of Grant, except that an
Incentive Stock Option granted to a 10% Stockholder shall not have a term in
excess of five years. No Option may be exercised after the expiration of its
term or, except as set forth in the Participant’s stock option agreement, after
the termination of the Participant’s employment. The Committee shall set forth
in the Participant’s stock option agreement when, and under what circumstances,
an Option may be exercised after termination of the Participant’s employment or
period of service; provided that no Incentive Stock Option may be exercised
after (i) three months from the Participant’s termination of employment with the
Company for reasons other than Disability or death, or (ii) one year from the
Participant’s termination of employment on account of Disability or death. The
Committee may, in its sole discretion, amend a previously granted Incentive
Stock Option to provide for more liberal exercise provisions, provided, however,
that if the Incentive Stock Option as amended no longer meets the requirements
of Code Section 422, and, as a result the Option no longer qualifies for
favorable federal income tax treatment under Code Section 422, the amendment
shall not become effective without the written consent of the Participant.
          (e) An Incentive Stock Option, by its terms, shall be exercisable in
any calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of the Company Stock with respect to which
Incentive Stock Options are exercisable by

 



--------------------------------------------------------------------------------



 



the Participant for the first time during the calendar year does not exceed
$100,000 (the “Limitation Amount”). Incentive Stock Options granted under the
Plan and all other plans of the Company and any parent or subsidiary of the
Company shall be aggregated for purposes of determining whether the Limitation
Amount has been exceeded. The Board may impose such conditions as it deems
appropriate on an Incentive Stock Option to ensure that the foregoing
requirement is met. If Incentive Stock Options that first become exercisable in
a calendar year exceed the Limitation Amount, the excess Options will be treated
as Nonstatutory Stock Options to the extent permitted by law.
          (f) If a Participant dies and if the Participant’s stock option
agreement provides that part or all of the Option may be exercised after the
Participant’s death, then such portion may be exercised by the personal
representative of the Participant’s estate during the time period specified in
the stock option agreement.
          (g) If a Participant’s employment or services is terminated by the
Company for Cause, the Participant’s Options shall terminate as of the date of
the misconduct.
     7. Method of Exercise of Options.
          (a) Options may be exercised by giving written notice of the exercise
to the Company, stating the number of shares the Participant has elected to
purchase under the Option. Such notice shall be effective only if accompanied by
the exercise price in full in cash; provided that, if the terms of an Option so
permit, the Participant may (i) deliver Company Stock that the Participant has
previously acquired and owned (valued at Fair Market Value on the date of
exercise), or (ii) deliver a properly executed exercise notice together with
irrevocable instructions to a broker to deliver promptly to the Company, from
the sale or loan proceeds with respect to the sale of Company Stock or a loan
secured by Company Stock, the amount necessary to pay the exercise price and, if
required by the Committee, Applicable Withholding Taxes. Unless otherwise
specifically provided in the Option, any payment of the exercise price paid by
delivery of Company Stock acquired directly or indirectly from the Company shall
be paid only with shares of Company Stock that have been held by the Participant
for more than six months (or such longer or shorter period of time required to
avoid a charge to earnings for financial accounting purposes).
          (b) The Company may place on any certificate representing Company
Stock issued upon the exercise of an Option any legend deemed desirable by the
Company’s counsel to comply with federal or state securities laws. The Company
may require of the Participant a customary indication of his or her investment
intent. A Participant shall not possess stockholder rights with respect to
shares acquired upon the exercise of an Option until the Participant has made
any required payment, including payment of Applicable Withholding Taxes, and the
Company has issued a certificate for the shares of Company Stock acquired.
          (c) Notwithstanding anything herein to the contrary, Awards shall
always be granted and exercised in such a manner as to conform to the provisions
of Rule 16b-3.

 



--------------------------------------------------------------------------------



 



     8. Restricted Stock Awards.
          (a) Whenever the Committee deems it appropriate to grant a Restricted
Stock Award, notice shall be given to the Participant stating the number of
shares of Restricted Stock for which the Award is granted, the Date of Grant,
and the terms and conditions to which the Award is subject. Certificates
representing the shares shall be issued in the name of the Participant, subject
to the restrictions imposed by the Plan and the Committee. A Restricted Stock
Award may be made by the Committee in its discretion without cash consideration.
          (b) The Committee may place such restrictions on the transferability
and vesting of Restricted Stock as the Committee deems appropriate, including
restrictions relating to continued employment and financial performance goals.
Without limiting the foregoing, the Committee may provide performance or Change
in Control acceleration parameters under which all, or a portion, of the
Restricted Stock will vest on the Company’s achievement of established
performance objectives or upon the occurrence of a Change in Control. Restricted
Stock may not be sold, assigned, transferred, disposed of, pledged, hypothecated
or otherwise encumbered until the restrictions on such shares shall have lapsed
or shall have been removed pursuant to subsection (c) below.
          (c) The Committee shall establish as to each Restricted Stock Award
the terms and conditions upon which the restrictions on transferability set
forth in paragraph (b) above shall lapse. Such terms and conditions may include,
without limitation, the passage of time, the meeting of performance goals, the
lapsing of such restrictions as a result of the Disability, death or retirement
of the Participant, or the occurrence of a Change in Control.
          (d) A Participant shall hold shares of Restricted Stock subject to the
restrictions set forth in the Award agreement and in the Plan. In other
respects, the Participant shall have all the rights of a stockholder with
respect to the shares of Restricted Stock, including, but not limited to, the
right to vote such shares and the right to receive all cash dividends and other
distributions paid thereon. Certificates representing Restricted Stock shall
bear a legend referring to the restrictions set forth in the Plan and the
Participant’s Award agreement. If stock dividends are declared on Restricted
Stock, such stock dividends or other distributions shall be subject to the same
restrictions as the underlying shares of Restricted Stock.
          (e) If a Participant’s employment or services is terminated by the
Company for Cause, the Participant’s unvested Restricted Stock shall be
cancelled as of the date of the misconduct.
     9. Stock Appreciation Rights.
          (a) Whenever the Committee deems it appropriate, Stock Appreciation
Rights may be granted in connection with all or any part of an Option or in a
separate Award. The following provisions apply to all Stock Appreciation Rights
that are not granted in connection with Options:

 



--------------------------------------------------------------------------------



 



     (i) Stock Appreciation Rights shall entitle the employee, upon exercise of
all or any part of the Stock Appreciation Rights, to receive in exchange from
the Company an amount equal to the excess of (x) the Fair Market Value on the
date of exercise of the Company Stock covered by the surrendered Stock
Appreciation Rights over (y) the price of the Company Stock on the Date of Grant
of the Stock Appreciation Right. The Committee may limit the amount that the
employee will be entitled to receive upon exercise of Stock Appreciation Rights.
     (ii) A Stock Appreciation Right may only be exercised at a time when the
Fair Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the Fair Market Value of the Company Stock on the Date of Grant of the
Stock Appreciation Right.
          (b) The following provisions apply to all Stock Appreciation Rights
that are granted in connection with Options:
     (i) Stock Appreciation Rights shall entitle the employee, upon exercise of
all or any part of the Stock Appreciation Rights, to surrender to the Company
unexercised that portion of the underlying Option relating to the same number of
shares of Company Stock as is covered by the Stock Appreciation Rights (or the
portion of the Stock Appreciation Rights so exercised) and to receive in
exchange from the Company an amount in cash or shares of Company Stock (as
provided in the Stock Appreciation Right) equal to the excess of (x) the Fair
Market Value on the date of exercise of the Company Stock covered by the
surrendered portion of the underlying Option over (y) the exercise price of the
Company Stock covered by the surrendered portion of the underlying Option. The
Committee may limit the amount that the employee will be entitled to receive
upon exercise of the Stock Appreciation Right.
     (ii) Upon the exercise of a Stock Appreciation Right and surrender of the
related portion of the underlying Option, the Option, to the extent surrendered,
shall not thereafter be exercisable.
     (iii) Subject to any further conditions upon exercise imposed by the
Committee, a Stock Appreciation Right issued in tandem with an Option shall be
exercisable only to the extent that the Related Option is exercisable, except
that in no event shall a Stock Appreciation Right held by an executive officer
or director of the Company be exercisable for cash within the first six months
after it is awarded even though the Related Option is or becomes exercisable,
and shall expire no later than the date on which the Related Option expires.
     (iv) A Stock Appreciation Right may only be exercised at a time when the
Fair Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the exercise price of the Company Stock covered by the underlying
Option.

 



--------------------------------------------------------------------------------



 



          (c) The manner in which the Company’s obligation arising upon the
exercise of a Stock Appreciation Right shall be determined by the Committee and
shall be set forth in the Option agreement or the related Stock Appreciation
Rights agreement. The Committee may provide for payment in Company stock or
cash, or a fixed combination of Company stock or cash, or the Committee may
reserve the right to determine the manner of payment at the time the Stock
Appreciation Right is exercised. Shares of Company Stock issued upon the
exercise of a Stock Appreciation Right shall be valued at their Fair Market
Value on the date of exercise.
     10. Other Stock-Based Awards.
          (a) The Committee is authorized to grant other types of equity-based
or equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted shares of Company Stock)
to Participants in such amounts and subject to such terms and conditions as the
Committee shall determine. Such Awards shall be referred to as “Other
Stock-Based Awards.” Each such Other Stock-Based Award may involve the transfer
of actual shares to Participants or payment in cash or otherwise of amounts
based on the value of shares of Company Stock.
          (b) Each Other Stock-Based Award shall be expressed in terms of shares
or units or an equivalent measurement based on shares, as determined by the
Committee. If the value of an Other Stock-Based Award will be based on the
appreciation of shares from an initial value determined as of the date of grant,
then such initial value shall not be less than the Fair Market Value of a share
on the date of grant of such Other Stock-Based Award (or, if the Committee so
determines, in the case of any Other Stock-Based Award retroactively granted in
tandem with or in substitution for another Award or any other outstanding award,
on the date of grant of such other Award or award).
     11. Applicable Withholding Taxes. Each Participant shall agree, as a
condition of receiving an Award, to pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all Applicable Withholding
Taxes with respect to the Award. Until the Applicable Withholding Taxes have
been paid or arrangements satisfactory to the Company have been made, no stock
certificates (or, in the case of Restricted Stock, no stock certificates free of
a restrictive legend) shall be issued to the Participant. As an alternative to
making a cash payment to the Company to satisfy Applicable Withholding Tax
obligations, the Committee may establish procedures permitting the Participant
to elect to (a) deliver shares of already owned Company Stock or (b) have the
Company retain that number of shares of Company Stock that would satisfy all or
a specified portion of the Applicable Withholding Taxes. Any such election shall
be made only in accordance with procedures established by the Committee to avoid
a charge to earnings for financial accounting purposes and in accordance with
Rule 16b-3.
     12. Nontransferability of Awards.
          (a) In general, Awards, by their terms, shall not be transferable by
the Participant except by will or by the laws of descent and distribution or
except as described

 



--------------------------------------------------------------------------------



 



below. Options shall be exercisable, during the Participant’s lifetime, only by
the Participant or by his guardian or legal representative.
          (b) Notwithstanding the provisions of (a) and subject to federal and
state securities laws, the Committee may grant or amend Nonstatutory Stock
Options that permit a Participant to transfer the Options to one or more
immediate family members, to a trust for the benefit of immediate family
members, or to a partnership, limited liability company, or other entity the
only partners, members, or interest-holders of which are among the Participant’s
immediate family members. Consideration may not be paid for the transfer of
Options. The transferee of an Option shall be subject to all conditions
applicable to the Option prior to its transfer. The agreement granting the
Option shall set forth the transfer conditions and restrictions. The Committee
may impose on any transferable Option and on stock issued upon the exercise of
an Option such limitations and conditions as the Committee deems appropriate.
     13. Termination, Modification, Change. If not sooner terminated by the
Board, this Plan shall terminate at the close of business on June 17, 2019. No
Awards shall be made under the Plan after its termination. The Board may
terminate the Plan or may amend the Plan in such respects as it shall deem
advisable; provided, that, unless authorized by the Company’s stockholders, no
change shall be made that (a) increases the total number of shares of Company
Stock reserved for issuance pursuant to Awards granted under the Plan (except
pursuant to Section 14), (b) expands the class of persons eligible to receive
Awards, (c) materially increases the benefits accruing to Participants under the
Plan, or (d) otherwise requires stockholder approval under the Code, Rule 16b-3,
or the rules of a domestic exchange on which Company Stock is traded.
Notwithstanding the foregoing, the Board may unilaterally amend the Plan and
Awards as it deems appropriate to ensure compliance with Rule 16b-3 and to cause
Incentive Stock Options to meet the requirements of the Code and regulations
thereunder. Except as provided in the preceding sentence, a termination or
amendment of the Plan shall not, without the consent of the Participant,
adversely affect a Participant’s rights under an Award previously granted to the
Participant.
     14. Change in Capital Structure.
          (a) In the event of a stock dividend, stock split or combination of
shares, spin-off, recapitalization or merger in which the Company is the
surviving corporation, or other change in the Company’s capital stock
(including, but not limited to, the creation or issuance to stockholders
generally of rights, options or warrants for the purchase of common stock or
preferred stock of the Company), the number and kind of shares of stock or
securities of the Company to be issued under the Plan (under outstanding Awards
and Awards to be granted in the future), the exercise price of options, and
other relevant provisions shall be appropriately adjusted by the Committee,
whose determination shall be binding on all persons. If the adjustment would
produce fractional shares with respect to any Award, the Committee may adjust
appropriately the number of shares covered by the Award so as to eliminate the
fractional shares.
          (b) In the event the Company distributes to its stockholders a
dividend, or sells or causes to be sold to a person other than the Company or a
subsidiary shares of stock in

 



--------------------------------------------------------------------------------



 



any corporation (a “Spinoff Company”) which, immediately before the distribution
or sale, was a majority owned subsidiary of the Company, the Committee shall
have the power, in its sole discretion, to make such adjustments as the
Committee deems appropriate. The Committee may make adjustments in the number
and kind of shares or other securities to be issued under the Plan (under
outstanding Awards and Awards to be granted in the future), the exercise price
of Options, and other relevant provisions, and, without limiting the foregoing,
may substitute securities of a Spinoff Company for securities of the Company.
The Committee shall make such adjustments as it determines to be appropriate,
considering the economic effect of the distribution or sale on the interests of
the Company’s stockholders and the Participants in the businesses operated by
the Spinoff Company. The Committee’s determination shall be binding on all
persons. If the adjustment would produce fractional shares with respect to any
Award, the Committee may adjust appropriately the number of shares covered by
the Award so as to eliminate the fractional shares.
          (c) Notwithstanding anything in the Plan to the contrary, the
Committee may take the foregoing actions without the consent of any Participant,
and the Committee’s determination shall be conclusive and binding on all persons
for all purposes. The Committee shall make its determinations consistent with
Rule 16b-3 and the applicable provisions of the Code.
          (d) To the extent required to avoid a charge to earnings for financial
accounting purposes, adjustments made by the Committee pursuant to this
Section 14 to outstanding Awards shall be made so that both (i) the aggregate
intrinsic value of an Award immediately after the adjustment is not greater than
or less than the Award’s aggregate intrinsic value before the adjustment and
(ii) the ratio of the exercise price per share to the market value per share is
not reduced.
     15. Change in Control. In the event of a Change in Control of the Company,
the Committee may take such actions with respect to Awards as the Committee
deems appropriate. These actions may include, but shall not be limited to, the
following:
          (a) Provide for the purchase or settlement of any such Award by the
Company for any amount of cash equal to the amount which could have been
obtained upon the exercise of such award or realization of a Participant’s
rights had such Award been currently exercisable or payable;
          (b) Make adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control; provided, however, that such
adjustments shall be made so that both (i) the aggregate intrinsic value of an
Award immediately after the adjustment is not less than or greater than the
Award’s aggregate intrinsic value before the Award and (ii) the ratio of the
exercise price per share to the market value per share is not reduced; or
          (c) Cause any such Award then outstanding to be assumed, or new rights
substituted therefore, by the acquiring or surviving corporation in such Change
in Control.

 



--------------------------------------------------------------------------------



 



     16. Administration of the Plan.
          (a) The Plan shall be administered by the Committee, who shall be
appointed by the Board. If no Committee is appointed, the Plan shall be
administered by the Board. To the extent required by Rule 16b-3, all Awards
shall be made by members of the Committee who are “Non-Employee Directors” as
that term is defined in Rule 16b-3, or by the Board. Awards that are intended to
be performance-based for purposes of Code Section 162(m) shall be made by the
Committee, or subcommittee of the Committee, comprised solely of two or more
“outside directors” as that term is defined for purposes of Code Section 162(m).
          (b) The Committee shall have the authority to impose such limitations
or conditions upon an Award as the Committee deems appropriate to achieve the
objectives of the Award and the Plan. Without limiting the foregoing and in
addition to the powers set forth elsewhere in the Plan, the Committee shall have
the power and complete discretion to determine (i) which eligible persons shall
receive an Award and the nature of the Award, (ii) the number of shares of
Company Stock to be covered by each Award, (iii) whether Options shall be
Incentive Stock Options or Nonstatutory Stock Options, (iv) the Fair Market
Value of Company Stock, (v) the time or times when an Award shall be granted,
(vi) whether an Award shall become vested over a period of time, according to a
performance-based vesting schedule or otherwise, and when it shall be fully
vested, (vii) the terms and conditions under which restrictions imposed upon an
Award shall lapse, (viii) whether a Change in Control exists, (ix) factors
relevant to the lapse of restrictions on Restricted Stock or Options, (x) when
Options may be exercised, (xi) whether to approve a Participant’s election with
respect to Applicable Withholding Taxes, (xii) conditions relating to the length
of time before disposition of Company Stock received in connection with an Award
is permitted, (xiii) notice provisions relating to the sale of Company Stock
acquired under the Plan, and (xiv) any additional requirements relating to
Awards that the Committee deems appropriate. Notwithstanding the foregoing, no
“tandem stock options” (where two stock options are issued together and the
exercise of one option affects the right to exercise the other option) may be
issued in connection with Incentive Stock Options.
          (c) The Committee shall have the power to amend the terms of
previously granted Awards so long as the terms as amended are consistent with
the terms of the Plan and, where applicable, consistent with the qualification
of an Option as an Incentive Stock Option. The consent of the Participant must
be obtained with respect to any amendment that would adversely affect the
Participant’s rights under the Award, except that such consent shall not be
required if such amendment is for the purpose of complying with Rule 16b-3 or
any requirement of the Code applicable to the Award.
          (d) The Committee may adopt rules and regulations for carrying out the
Plan. The Committee shall have the express discretionary authority to construe
and interpret the Plan and the Award agreements, to resolve any ambiguities, to
define any terms, and to make any other determinations required by the Plan or
an Award agreement. The interpretation and construction of any provisions of the
Plan or an Award agreement by the Committee shall be final and conclusive. The
Committee may consult with counsel, who may be counsel to the Company, and shall
not incur any liability for any action taken in good faith in reliance upon the
advice of counsel.

 



--------------------------------------------------------------------------------



 



          (e) A majority of the members of the Committee shall constitute a
quorum, and all actions of the Committee shall be taken by a majority of the
members present. Any action may be taken by a written instrument signed by all
of the members, and any action so taken shall be fully effective as if it had
been taken at a meeting.
     17. Notice. All notices and other communications required or permitted to
be given under this Plan shall be in writing and shall be deemed to have been
duly given if delivered personally, electronically, or mailed first class,
postage prepaid, as follows: (a) if to the Company — at its principal business
address to the attention of the Secretary; (b) if to any Participant — at the
last address of the Participant known to the sender at the time the notice or
other communication is sent.
     18. Compliance with Code Section 409A. To the extent applicable, this Plan
is intended to comply with Section 409A of the Code, and the Committee shall
interpret and administer the Plan in accordance therewith. In addition, any
provision, including, without limitation, any definition, in this Plan document
that is determined to violate the requirements of Section 409A of the Code shall
be void and without effect and any provision, including, without limitation, any
definition, that is required to appear in this Plan document under Section 409A
of the Code that is not expressly set forth shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provisions
were expressly set forth. In addition, the timing of certain payment of benefits
provided for under this Plan shall be revised as necessary for compliance with
Section 409A of the Code.
     19. Interpretation and Governing Law. The terms of this Plan and Awards
granted pursuant to the Plan shall be governed, construed and administered in
accordance with the laws of the State of Delaware. The Plan and Awards are
subject to all present and future applicable provisions of the Code and, to the
extent applicable, they are subject to all present and future rulings of the
Securities and Exchange Commission with respect to Rule 16b-3. If any provision
of the Plan or an Award conflicts with any such Code provision or ruling, the
Committee shall cause the Plan to be amended, and shall modify the Award, so as
to comply, or if for any reason amendments cannot be made, that provision of the
Plan or the Award shall be void and of no effect.

 